EXHIBIT 10.2




LOCAL CURRENCY ADDENDUM


LOCAL CURRENCY ADDENDUM dated as of September 5, 2019, to the Credit Agreement
(as defined below), among Caterpillar Financial Services Corporation,
Caterpillar International Finance Designated Activity Company, the Local
Currency Banks (as defined below), Citibank, N.A., as Agent, and Citibank Europe
plc, UK Branch, as Local Currency Agent.
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Addendum, the following terms shall
have the meanings specified below:
“Credit Agreement” means the Credit Agreement (2019 364-Day Facility) dated as
of September 5, 2019, among Caterpillar Inc., Caterpillar Financial Services
Corporation, Caterpillar International Finance Designated Activity Company,
Caterpillar Finance Kabushiki Kaisha, the financial institutions from time to
time party thereto as Banks, Citibank, N.A., as Agent, MUFG Bank, Ltd., as Japan
Local Currency Agent, and Citibank Europe plc, UK Branch, as Local Currency
Agent, as the same may be amended, waived, modified or restated from time to
time.
“Local Currency Advance” means any Advance, denominated in Pounds Sterling,
Euro, or any other Agreed Currency which CIF requests the Local Currency Banks
to include as a Local Currency and which is reasonably acceptable to the Local
Currency Banks, made to CIF pursuant to Sections 2.03A and 2.03B of the Credit
Agreement and this Addendum. A Local Currency Advance shall bear interest at the
rate specified in Schedule II.
“Local Currency Bank” means each Bank listed on the signature pages of this
Addendum or which becomes a party hereto pursuant to an Assignment and
Acceptance or an Assumption and Acceptance.
SECTION 1.02. Terms Generally. Unless otherwise defined herein, terms defined in
the Credit Agreement shall have the same meanings in this Addendum. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Sections and Schedules shall be deemed references to Sections of and
Schedules to this Addendum unless the context shall otherwise require.
ARTICLE II
The Credits
SECTION 2.01. Local Currency Advances. (a)  This Addendum (as the same may be
amended, waived, modified or restated from time to time) is the “Local Currency
Addendum” as defined in the Credit Agreement and is, together with the
borrowings made hereunder, subject in all respects to the terms and provisions
of the Credit Agreement except to the extent that the terms





--------------------------------------------------------------------------------





and provisions of the Credit Agreement are modified by or are inconsistent with
this Addendum, in which case this Addendum shall control.
(b)  Any modifications to the interest payment dates, Interest Periods, interest
rates and any other special provisions applicable to Local Currency Advances
under this Addendum are set forth on Schedule II. If Schedule II states “None”
or “Same as Credit Agreement” with respect to any item listed thereon, then the
corresponding provisions of the Credit Agreement, without modification, shall
govern this Addendum and the Local Currency Advances made pursuant to this
Addendum.
(c)  Any special borrowing procedures or funding arrangements for Local Currency
Advances under this Addendum, any provisions for the issuance of promissory
notes to evidence the Local Currency Advances made hereunder and any additional
information requirements applicable to Local Currency Advances under this
Addendum are set forth on Schedule III. If no such special procedures, funding
arrangements, provisions or additional requirements are set forth on Schedule
III, then the corresponding procedures, funding arrangements, provisions and
information requirements set forth in the Credit Agreement shall govern this
Addendum.
SECTION 2.02. Maximum Borrowing Amounts. (a)  The Total Local Currency
Commitment, and the Local Currency Commitment and the Same Day Local Currency
Commitment for each Local Currency Bank party to this Addendum as of the date
hereof, are set forth on Schedule I.
(b)  Upon at least five (5) Business Days prior irrevocable written notice to
the Agent, the Local Currency Agent and the Local Currency Banks, CIF may from
time to time permanently reduce the Total Local Currency Commitment under this
Addendum in whole, or in part ratably among the Local Currency Banks, in an
aggregate minimum Dollar Amount of $10,000,000, and integral multiples of
$1,000,000 in excess thereof; provided, however, that the amount of the Total
Local Currency Commitment may not be reduced below the aggregate principal
amount of the outstanding Local Currency Advances with respect thereto. Any such
reduction shall be allocated pro rata among all the Local Currency Banks party
to this Addendum by reference to their Local Currency Commitments.
ARTICLE III
Representations and Warranties
Each of CFSC and CIF makes and confirms each representation and warranty
applicable to it or any of its Subsidiaries contained in Article IV of the
Credit Agreement. Each of CFSC and CIF represents and warrants to each of the
Local Currency Banks party to this Addendum that no Event of Default, or event
which would constitute an Event of Default but for the requirement that notice
be given or time elapse or both, has occurred and is continuing, and no Event of
Default, or event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both, shall arise as a result
of the making of Local Currency Advances hereunder or any other transaction
contemplated hereby.


2

--------------------------------------------------------------------------------





ARTICLE IV
Miscellaneous Provisions
SECTION 4.01. Amendment; Termination. (a)  This Addendum (including the
Schedules hereto) may not be amended without the prior written consent of the
Majority Local Currency Banks hereunder and subject to the provisions of
Section 8.01 of the Credit Agreement.
(b)  This Addendum may not be terminated without the prior written consent of
each Local Currency Bank party hereto, CFSC and CIF unless there are no Local
Currency Advances or any other amounts outstanding hereunder, in which case no
such consent of any Local Currency Bank shall be required; provided, however,
that this Addendum shall terminate on the date that the Credit Agreement
terminates in accordance with its terms.
SECTION 4.02. Assignments. Section 8.07 of the Credit Agreement shall apply to
assignments by Local Currency Banks of obligations, Local Currency Commitments
and Advances hereunder; provided, however, that a Local Currency Bank may not
assign any obligations, Local Currency Commitments or rights hereunder to any
Person which is not (or does not simultaneously become) a Bank under the Credit
Agreement.
SECTION 4.03. Notices, Etc. Except as otherwise provided herein, all notices,
demands, requests, consents and other communications provided for hereunder
shall be given in writing or by any telecommunication device capable of creating
a written record (including electronic mail), and addressed to the party to be
notified as follows:
(a)    if to CIF, at Caterpillar International Finance Designated Activity
Company, 2120 West End Avenue, Nashville, Tennessee 37203-0001, Attention
Caterpillar International Finance Designated Activity Company c/o Treasurer
(Facsimile No. 615-341-8596) with a copy to CFSC at its address and facsimile
number or electronic mail address referenced in Section 8.02 of the Credit
Agreement;
(b)    if to CFSC, at its address and facsimile number or electronic mail
address referenced in Section 8.02 of the Credit Agreement;
(c)    if to the Local Currency Agent, at Citibank Europe plc, UK Branch,
Citigroup Centre, 5th Floor, Canary Wharf, London, United Kingdom, E14 5LB,
Facsimile No. 44 20 7492 3980 with a copy to the Agent at its address and
facsimile number or electronic mail address referenced in Section 8.02 of the
Credit Agreement;
(d)    if to a Local Currency Bank, at its address (and facsimile number or
electronic mail address) set forth in Schedule I or in the Assignment and
Acceptance or Assumption and Acceptance pursuant to which such Local Currency
Bank became a party hereto; and
(e)    if to the Agent, at its address at Bank Loan Syndications, 1615 Brett
Rd., Building No. 3, New Castle, Delaware 19720, Attention: Bank Loan
Syndications, Telecopier No. 646-274-5080 (glagentofficeops@citi.com), with a
copy to Citibank, N.A.,


3

--------------------------------------------------------------------------------





388 Greenwich Street, New York, New York 10013, Attention: Lisa Stevens Harary
(E-Mail Address: lisa.stevensharary@citi.com);
or as to each party, at such other address as shall be designated by such party
in a written notice to the other parties. All notices, demands, requests,
consents and other communications described in this Section 4.03 shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails
and (iii) if delivered by electronic mail or any other telecommunications
device, when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in this Section 4.03; provided, however, that
notices and communications to the Local Currency Agent pursuant to Article II or
V hereof or Article II of the Credit Agreement shall not be effective until
received by the Local Currency Agent.
SECTION 4.04. Ratification of Guaranty. By its execution of this Addendum, CFSC
ratifies and confirms its guaranty contained in Article IX of the Credit
Agreement with respect to the Local Currency Advances made pursuant to this
Addendum which Guaranty remains in full force and effect.
SECTION 4.05. Sharing of Payments, Etc. If any Local Currency Bank shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the Local Currency Advances made by it
(other than pursuant to Section 2.02(c), 2.05(d), 2.10, 2.12 or 8.04 of the
Credit Agreement) in excess of its ratable share of payments on account of the
Local Currency Advances obtained by all the Local Currency Banks, such Local
Currency Bank shall forthwith purchase from the other Local Currency Banks such
participations in the Local Currency Advances made by them as shall be necessary
to cause such purchasing Local Currency Bank to share the excess payment ratably
with each of them, provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Local Currency Bank, such
purchase from each other Local Currency Bank shall be rescinded and each such
other Local Currency Bank shall repay to the purchasing Local Currency Bank the
purchase price to the extent of such recovery together with an amount equal to
such other Local Currency Bank’s ratable share (according to the proportion of
(i) the amount of such other Local Currency Bank’s required repayment to (ii)
the total amount so recovered from the purchasing Local Currency Bank) of any
interest or other amount paid or payable by the purchasing Local Currency Bank
in respect of the total amount so recovered. CIF agrees that any Local Currency
Bank so purchasing a participation from another Local Currency Bank pursuant to
this Section 4.05 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Local Currency Bank were the direct creditor
of CIF in the amount of such participation.
SECTION 4.06. Applicable Law. THIS ADDENDUM SHALL BE GOVERNED BY AND INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
FOR CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE INTERNAL LAW OF THE STATE OF NEW YORK).


4

--------------------------------------------------------------------------------





SECTION 4.07 Execution in Counterparts. This Addendum may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
ARTICLE V
The Local Currency Agent
SECTION 5.01 Appointment; Nature of Relationship. Citibank Europe plc, UK Branch
is appointed by the Local Currency Banks as the Local Currency Agent hereunder
and under the Credit Agreement, and each of the Local Currency Banks irrevocably
authorizes the Local Currency Agent to act as the contractual representative of
such Local Currency Bank with the rights and duties expressly set forth herein
and in the Credit Agreement applicable to the Local Currency Agent. The Local
Currency Agent agrees to act as such contractual representative upon the express
conditions contained in this Article V. Notwithstanding the use of the defined
term “Local Currency Agent,” it is expressly understood and agreed that the
Local Currency Agent shall not have any fiduciary responsibilities to any Local
Currency Bank or other Bank by reason of this Addendum and that the Local
Currency Agent is merely acting as the representative of the Local Currency
Banks with only those duties as are expressly set forth in this Addendum and the
Credit Agreement. In its capacity as the Local Currency Banks’ contractual
representative, the Local Currency Agent (i) does not assume any fiduciary
duties to any of the Banks, (ii) is a “representative” of the Local Currency
Banks within the meaning of Section 9-102 of the Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Addendum and the Credit Agreement.
Each of the Local Currency Banks agrees to assert no claim against the Local
Currency Agent on any agency theory or any other theory of liability for breach
of fiduciary duty, all of which claims each Bank waives.
SECTION 5.02 Powers. The Local Currency Agent shall have and may exercise such
powers under this Addendum and the Credit Agreement as are specifically
delegated to the Local Currency Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto. The Local Currency Agent
shall have neither any implied duties or fiduciary duties to the Local Currency
Banks or the Banks, nor any obligation to the Local Currency Banks or the Banks
to take any action hereunder or under the Credit Agreement except any action
specifically provided by this Addendum or the Credit Agreement required to be
taken by the Local Currency Agent.
SECTION 5.03 General Immunity. Neither the Local Currency Agent nor any of its
respective directors, officers, agents or employees shall be liable to any of
the Borrowers or any Bank for any action taken or omitted to be taken by it or
them hereunder or under the Credit Agreement or in connection herewith or
therewith except to the extent such action or inaction is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
SECTION 5.04 No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc. [Intentionally Omitted. See Sections 7.03 and 7.04 of the Credit
Agreement for these provisions.]


5

--------------------------------------------------------------------------------





SECTION 5.05 Action on Instructions of Local Currency Banks. The Local Currency
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under the Credit Agreement in accordance with written
instructions signed by Majority Local Currency Banks (except with respect to
actions that require the consent of all of the Banks as provided in the Credit
Agreement, including, without limitation, Section 8.01 thereof), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Local Currency Banks. The Local Currency Agent shall be
fully justified in failing or refusing to take any action hereunder and under
the Credit Agreement unless it shall first be indemnified to its satisfaction by
the Local Currency Banks pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
SECTION 5.06 Employment of Agents and Counsel. The Local Currency Agent may
execute any of its duties hereunder and under the Credit Agreement by or through
employees, agents, and attorneys-in-fact, and shall not be answerable to the
Banks or the Local Currency Banks, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Local Currency Agent
shall be entitled to advice of counsel concerning the contractual arrangement
among the Local Currency Agent and the Local Currency Banks, as the case may be,
and all matters pertaining to its duties hereunder and under the Credit
Agreement.
SECTION 5.07 Reliance on Documents; Counsel. [Intentionally Omitted. See Section
7.03 of the Credit Agreement for these provisions.]
SECTION 5.08 Other Transactions. The Local Currency Agent may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Addendum or the
Credit Agreement, with CFSC, CIF or any of their respective Subsidiaries in
which the Local Currency Agent is not prohibited hereby from engaging with any
other Person.
SECTION 5.09 Bank Credit Decision. [Intentionally Omitted. See Section 7.07 of
the Credit Agreement for these provisions.]
SECTION 5.10 Successor Local Currency Agent. The Local Currency Agent (i) may
resign at any time by giving written notice thereof to the Agent, the Local
Currency Banks and the Borrowers, and may appoint one of its affiliates as
successor Local Currency Agent and (ii) may be removed at any time with or
without cause by the Majority Local Currency Banks. Upon any such resignation or
removal, the Majority Local Currency Banks, with the consent of the Agent, shall
have the right to appoint (unless, in the case of the resignation of the Local
Currency Agent, the resigning Local Currency Agent has appointed one of its
affiliates as successor Local Currency Agent), on behalf of the Borrowers and
the Local Currency Banks, a successor Local Currency Agent. If no successor
Local Currency Agent shall have been so appointed and shall have accepted such
appointment within thirty days after the retiring Local Currency Agent’s giving
notice of resignation or the Majority Local Currency Banks’ removal of the
retiring Local Currency Agent, then the retiring Local Currency Agent may
appoint, on behalf of the Borrowers and the Local Currency Banks, a successor
Local Currency Agent, which need not be one of its affiliates. Notwithstanding
anything herein to the contrary, so long as no Event of Default, or event which


6

--------------------------------------------------------------------------------





would constitute an Event of Default but for the requirement that notice be
given, time elapse or both, has occurred and is continuing, each such successor
Local Currency Agent shall be subject to written approval by CFSC and CIF, which
approval shall not be unreasonably withheld. Such successor Local Currency Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000. Upon the acceptance of any appointment as the Local Currency Agent
hereunder by a successor Local Currency Agent, such successor Local Currency
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Local Currency Agent, and the retiring
Local Currency Agent shall be discharged from its duties and obligations
hereunder and under the Credit Agreement. After any retiring Local Currency
Agent’s resignation hereunder as Local Currency Agent, the provisions of this
Article V shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Local Currency
Agent hereunder and under the Credit Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed as a deed by their duly authorized officers, all as of the date and
year first above written.
CATERPILLAR INTERNATIONAL FINANCE DESIGNATED ACTIVITY COMPANY


By:___________________________
Name:
Title:
CATERPILLAR FINANCIAL SERVICES CORPORATION


By:___________________________
Name:
Title:






7

--------------------------------------------------------------------------------





CITIBANK, N.A., as the Agent
By:___________________________
Name:
Title:


Signature Page to
Local Currency Addendum
(364-Day Facility)

--------------------------------------------------------------------------------





CITIBANK EUROPE PLC, UK BRANCH, as the Local Currency Agent
By:___________________________
Name:
Title:



CITIBANK, N.A., as Local Currency Bank
By:___________________________
Name:
Title:





JPMORGAN CHASE BANK, N.A., as Local Currency Bank
By:___________________________
Name:
Title:





BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY, as
Local Currency Bank
By:___________________________
Name:
Title:


Signature Page to
Local Currency Addendum
(364-Day Facility)

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Local Currency Bank
By:___________________________
Name:
Title:



SOCIÉTÉ GÉNÉRALE, as Local Currency Bank




By:___________________________
Name:
Title:



BNP PARIBAS LONDON BRANCH, as Local Currency Bank
By:___________________________
Name:
Title:



COMMERZBANK AG, NEW YORK BRANCH, as Local Currency Bank
By:___________________________
Name:
Title:



LLOYDS BANK PLC, as Local Currency Bank
By:___________________________
Name:
Title:



KBC BANK N.V., as Local Currency Bank


Signature Page to
Local Currency Addendum
(364-Day Facility)

--------------------------------------------------------------------------------





By:___________________________
Name:
Title:



SCHEDULE I
to Local Currency Addendum
Local Currency Banks
Local Currency Commitments
Total Local Currency Commitment
Applicable Lending Office
Local Currency Bank Name
Local Currency Commitment
Same Day Local Currency Commitment
Citibank, N.A.
$16,500,000
$16,500,000
JPMorgan Chase Bank, N.A.
$16,500,000
$16,500,000
Bank of America Merrill Lynch International Designated Activity Company
$16,000,000
$16,000,000
Barclays Bank PLC
$16,000,000
$16,000,000
Société Générale
$16,000,000
$16,000,000
BNP Paribas London Branch
$5,500,000
$5,500,000
Commerzbank AG, New York Branch
$5,500,000
$5,500,000
Lloyds Bank Corporate Markets plc
$5,500,000
$5,500,000
KBC Bank N.V.
$2,500,000
$2,500,000
 
 
 
Total Local Currency Commitment:
 
US $100,000,000
Total Same Day Local Currency Sub-Facility:
 
US $100,000,000
 





Local Currency Bank Name
Applicable Local Currency Lending Office
Citibank, N.A.


Citibank, N.A.
1615 Brett Rd., Building No. 3
New Castle, Delaware 19720
Attention of: Bank Loan Syndications
Telecopier No.: 212-994-0961





Signature Page to
Local Currency Addendum
(364-Day Facility)

--------------------------------------------------------------------------------





Local Currency Bank Name
Applicable Local Currency Lending Office
JPMorgan Chase Bank, N.A.


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2, Floor 03
Newark, DE 19713-2107
Attention: Robert Diaz


Bank of America Merrill Lynch International Designated Activity Company
Bank of America Merrill Lynch International Designated Activity Company
26 Elmfield Road,
Bromley, Kent, BR1 1LR,
United Kingdom
+44-208-313-2655 / 44 208 695 3389
+44 208 313 2140
emealoanoperations@baml.com


Barclays Bank PLC


Barclays Bank PLC
745 7th Avenue
New York, NY 10019


Société Générale


Société Générale
29 Boulevard Haussmann 
75009 Paris
France


BNP Paribas London Branch


BNP Paribas London Branch
10 Harewood Avenue
London NW1 6AA
Attention: Gary Mobley
Tel: +44 (0)20 7595 6422
Attention: Loans and Agency Desk
Tel: +44 (0)20 7595 6887


Commerzbank AG, New York Branch
Commerzbank AG, New York Branch
225 Liberty Street
New York, NY 10281-1050
Attention: Patrick Hartweger


Lloyds Bank Corporate Markets plc


Lloyds Bank Corporate Markets plc
Wholesale Loans Servicing,
Bank House,
Wine Street,
Bristol BS1 2AN
Attention: Mike Wilson


 
 



1

--------------------------------------------------------------------------------





Local Currency Bank Name
Applicable Local Currency Lending Office
KBC Bank N.V.
KBC Bank N.V.
1177 Avenue of the Americas
New York, NY 10036
Attention: Joanne Gatto
Phone: (212) 541-0720
Fax: (212) 956-5581






SCHEDULE II
to Local Currency Addendum




MODIFICATIONS
1.    Business Day Definition:
“Business Day”: Same as Credit Agreement.
2.
Interest Payment Dates: Same as Credit Agreement. (See Section 2.07 of Credit
Agreement).

3.
Interest Periods: Same as Credit Agreement. (See definition of “Interest
Period”, Section 1.01, and Section 2.07(d) of Credit Agreement).

4.
Interest Rates:

Each Local Currency Advance shall bear interest from and including the first day
of the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Margin as in effect from time
to time during such Interest Period; provided, however, after the occurrence and
during the continuance of an Event of Default or an event that would constitute
an Event of Default but for the requirement that notice be given or time elapse
or both, the provisions of Section 2.07(d) of the Credit Agreement shall be
applicable.
5.
Other:

Additional Conditions Precedent: None
Current Termination Date for Addendum: The “Current Termination Date” under the
Credit Agreement.
Extended Termination Date for Addendum: The “Extended Termination Date” under
the Credit Agreement.
Term Loan Repayment Date: The “Term Loan Repayment Date” under the Credit
Agreement.


2

--------------------------------------------------------------------------------





Prepayment Notices: CIF shall be permitted to prepay a Local Currency Advance
subject to the provisions of Section 8.04(b) of the Credit Agreement, on any
Business Day, provided, in the case of any prepayment, notice thereof is given
to the Local Currency Agent not later than 10:00 a.m. (London time) at least
three (3) Business Days prior to the date of such prepayment.







SCHEDULE III
to Local Currency Addendum








OTHER PROVISIONS
1.
Borrowing Procedures:

(a)    Notice of Local Currency Borrowing shall be given by CIF to the Agent and
the Local Currency Agent not later than 11:00 a.m. (London time) on the third
Business Day prior to the date of the proposed Local Currency Borrowing (or not
later than 10:00 a.m. (London time)) on the Business Day of the proposed Local
Currency Borrowing, in the case of a Local Currency Borrowing consisting of Same
Day Local Currency Advances), and the Agent (or the Local Currency Agent, in the
case of a Local Currency Borrowing consisting of Same Day Local Currency
Advances) shall give each Local Currency Bank prompt notice thereof in
accordance with Section 4.03.
(b)    Each Notice of Local Currency Borrowing shall be addressed to the Agent
and the Local Currency Agent at its address set forth in Section 4.03 and shall
specify the bank account to which the Local Currency Advances are to be made.
2.
Funding Arrangements:

Minimum amounts/increments for Local Currency Borrowings, repayments and
prepayments:
Same as Credit Agreement.
3.
Promissory Notes: None required.





1